 

Exhibit 10.1

 

INCREMENTAL COMMITMENT ACTIVATION NOTICE

 

To:JPMorgan Chase Bank, National Association, as Administrative Agent

 

Date:August 7, 2015

 

Re:Enbridge Energy Partners, L.P.

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of July 6, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Enbridge Energy Partners, L.P. (the “Borrower”), the
Lenders from time to time parties thereto and JPMorgan Chase Bank, National
Association, as Administrative Agent, an L/C Issuer and Swing Line Lender.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement.

 

This notice is an Incremental Commitment Activation Notice referred to in the
Credit Agreement, and the Borrower and the New Lender party hereto hereby notify
you that:

 

1.The New Lender party hereto agrees to make a Commitment Increase in the amount
set forth opposite such Lender’s name below under the caption “Commitment
Increase Amount.”

 

2.The proposed Incremental Commitment Effective Date is August 7, 2015.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Incremental Commitment
Activation Notice as of the date first set forth above.

 

  ENBRIDGE ENERGY PARTNERS, L.P., a Delaware limited partnership as Borrower    
  By: ENBRIDGE ENERGY MANAGEMENT, L.L.C., as delegate of Enbridge Energy
Company, Inc., its General Partner       By: /s/ Stephen J. Neyland     Name:
Stephen J. Neyland     Title: Vice President-Finance

 

Signature Page to Commitment Increase under

Credit Agreement, dated July 6, 2012, as amended, by and among Enbridge Energy
Partners, L.P., the
lenders from time to time parties thereto, and JPMorgan Chase Bank, National
Association, as administrative agent

 

 

 

 

Commitment Increase Amount: BNP Paribas $100,000,000  

 

  By: /s/ Zainuddin Ahmed     Name: Zainuddin Ahmed     Title: Vice President

 

Signature Page to Commitment Increase under

Credit Agreement, dated July 6, 2012, as amended, by and among Enbridge Energy
Partners, L.P., the
lenders from time to time parties thereto, and JPMorgan Chase Bank, National
Association, as administrative agent

 

 

 

 

 

Accepted and Acknowledged by:       JPMORGAN CHASE BANK, NATIONAL ASSOCIATION  
as Administrative Agent       By: /s/ Juan J. Javellena     Name: Juan J.
Javellena     Title: Executive Director  

 

Signature Page to Commitment Increase under

Credit Agreement, dated July 6, 2012, as amended, by and among Enbridge Energy
Partners, L.P., the
lenders from time to time parties thereto, and JPMorgan Chase Bank, National
Association, as administrative agent

 

 

